Citation Nr: 0816912	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period from June 14, 
2001, through June 1, 2004.

2.  Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling from June 2, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 2001, the RO increased the 
evaluation assigned to the veteran's PTSD to 30 percent, 
effective June 14, 2001.  The veteran disagreed with the 
assigned rating.  Based on the receipt of additional 
evidence, the RO, in a July 2004 rating decision, increased 
the evaluation to 70 percent, effective June 2, 2004. 

This case was previously before the Board in September 2005, 
at which time it was remanded to afford the veteran an 
opportunity to testify at a Board hearing.  In a May 2006 
decision, the Board denied the veteran's claims.  He appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated December 11, 
2007, granted a Joint Motion for Partial Remand (Joint 
Motion).  The case is again before the Board for appellate 
consideration.

The Board notes that in its May 2006 decision, it denied the 
veteran's claim for an effective date for a rating in excess 
of 10 percent evaluation for PTSD, prior to June 14, 2001.  
The Joint Motion indicated that the veteran had abandoned his 
appeal with respect to this matter.  Accordingly, this 
decision is limited to the issues set forth on the previous 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran asserts that a rating in excess of 30 percent is 
warranted for the period from June 14, 2001, through June 1, 
2004, and that a rating in excess of 70 percent is warranted 
from June 2, 2004.  The Board notes that the veteran referred 
to treatment for psychiatric problems from Mary McNasser, a 
psychologist.  Following a request for records from the 
Department of Veterans Affairs (VA), Dr. McNasser indicated 
that she had not provided treatment to the veteran for PTSD 
or conditions resulting from his Vietnam experience.  In the 
May 2006 decision, the Board relied on this statement, and 
concluded that she had not treated the veteran for PTSD.  The 
Joint Motion essentially indicated that the Board should have 
sought further evidence to clarify whether Dr. McNasser had 
treated the veteran for PTSD.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this 
case, the most recent psychiatric examination was conducted 
in June 2004.  Under 38 C.F.R. § 3.326(a) (2007), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disabilities, including PTSD, since 1998.  

Dr. McNasser/Kaiser Permanente should 
specifically be asked to provide copies 
of any and all records of psychiatric 
treatment received by the veteran during 
that time. In addition, Dr. 
McNasser/Kaiser Permanente should 
indicate whether the veteran has been 
eligible to receive treatment for PTSD 
since 1998. 

After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records, not 
already on file, referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



